CONCURRING Opinion by
Van der Voort, J.:
Appeal is taken from judgment in favor of appellee in the amount of $28,198.88, entered by Judge Lois G. Forer following non-jury trial. On April 11, 1968, appellee had filed a Complaint in Trespass averring that she had sustained injuries based on appellant’s negligent operation of one of its buses. Pursuant to local court rules, a certificate of readiness to proceed to non-jury trial was filed on February 24, 1970, and appellee petitioned for major case listing on January 24, 1972. This petition was denied without prejudice on July 25, 1972. Again on January 30, 1974, appellee filed her certificate of readiness and certification of service and at the same time petitioned for major case listing for non-jury trial. On February 4,1974, appellant demanded jury trial, which demand was denied. A non-jury trial was held.
Appellant now argues that his compliance with the Philadelphia Rules of Civil Procedure was faithful and complete, and that he was entitled to jury trial. I agree.
Pennsylvania Rule of Civil Procedure 1007.1 (a) provides:
“In any action in which the right to jury trial exists, that right shall be deemed waived unless a party files and serves a written demand for a jury trial not later than twenty (20) days after service of the last permissible pleading. The demand shall be made by endorsement on a pleading or by a separate writing.” *63action involving a claim in excess of $10,000.00, a jury trial may then be demanded upon the payment of the required jury fee and the consolidated trial list fee of $25.00.
*62At the time the issue of a jury trial arose in the instant case, Philadelphia Civil Rule 909(a) provided as follows:
“When a certificate of readiness if [sic] filed in an
*63If no such demand and payments be made any other party may demand a jury trial within 10 days from the filing of a certificate of readiness, by praecipe and the payment of the jury fee and the consolidated trial list fee.”
This Rule 909(a) in Philadelphia caused confusion and the Administrative Judge of the Court of Common Pleas in Philadelphia issued a “clarifying” order as follows:
“In order to do away with any uncertainty that may exist with respect to the application of Pennsylvania Rule of Civil Procedure 1007.1 (a) which stated: ‘Jury Trial. Demand. Waiver.’
In any civil action or proceeding in which the right to a jury trial exists, that right shall be deemed waived unless the party files and serves a written demand for a jury trial not later than twenty (20) days after service of the last permissible pleading or by a separate writing, the following shall be considered the last permissible pleading:
(1) The Petition for Major Case Status:
In the event the filing party does not demand a jury trial any other party may do so within twenty (20) days of the filing of said major case petition by filing a praecipe for the same with the prothonotary in duplicate and payment of the jury fee and consolidated trial list fee. The prothonotary will supply a copy of the praecipe to the Deputy Court Administrator in charge of Civil Listings so that the Certificate of Readiness information may be amended to reflect that the case is now a jury trial.”
The defendant in this case followed the Philadelphia rule 909 (a) in making its demand for a jury trial. The trouble *64is that Pa.R.C.P. 1017 sets forth what pleadings are allowed. That rule is as follows:
“Rule 1017. Pleadings Allowed.
(a) The pleadings in an action are limited to a complaint, an answer thereto, a reply if the answer contains new matter or a counterclaim, a counter-reply if the reply to a counterclaim contains new matter, a preliminary objection, and an answer thereto....”
From these rules and the clarifying statement of the Administrative Judge, it will be seen that the last permissible pleadings under the Philadelphia local rules were the certificate of readiness, the certification of service of it and a petition for major cast listing. On the other hand, under Pa.R.C.P., no mention is made of any certificate of readiness, certification of service or petition for a major case listing.
That the instant tort case would be the proper subject of a jury trial is without doubt. (Pennsylvania Constitution, Article 1, §6 and schedule to Article 5, §25). Pa.R.C.P. 1007.1(a) says that if a party does not demand a jury trial within 20 days after service of the last permissible pleading the right to a jury trial shall be “deemed waived.” A waiver of an important right must be voluntary and intentional. Garbin v. The Mutual Life Insurance Company of New York, 348 N.Y. S. 2d 69, 75 Misc. 552 (1973). There was clearly no willingness nor intention on the part of the defendant in this case to waive its right to a jury trial. The appellee in this case asks us to hold that the words “deemed waived” should mean in these circumstances a mandate that a jury trial is precluded. The word deemed is generally considered to mean “construed” or “held”. Where a Court of Common Pleas expressly provides that in that court a litigant may have a jury trial if he complies with a specific local rule, and a litigant does so comply with the rule, to ask us to hold that he has nevertheless waived a jury trial because the local rule is at variance with a rule of Pa.R.C.P. troubles *65my conscience, and does not comport with my standards of due process. I do not deem that there was a waiver of the right of jury trial in this case.
In the light of this disposition of the instant case, on the basis that a jury trial was improperly denied the defendant, I would not reach the other issue raised on appeal.
I too would reverse and remand for a new trial.
Watkins, P.J., joins in this concurring opinion.